Moran, J. This was. an action of debt brought by the appellant against appellee to recover rent for certain lands which it was alleged appiellee held of appellant under a lease. Appellee denied that lie leased the land or occupied it during the year for which the rent was claimed. There was a sharp conflict of evidence upon the issue made, but such conflict was settled by the verdict in favor of appellee. The first error assigned is that the verdict is clearly against the evidence. We have considered the' evidence, as detailed in the record, and are of opinion that said assignment of error can not be sustained. The case is one in which the jury would have been warranted in finding in favor of appiellant, and where, if they so found, this court would not be authorized to set aside the verdict for want of support in the evidence, but it can not be said that the verdict, as found, is not supported by the evidence, or that it is manifestly against the weight of evidence. The case is one of nearly evenly balanced conflicting evidence, and in such cases the verdict of the jury is alwaj's conclusive, unless some error of law was committed by the court upon the trial in the admission or exclusion of evidence or in instructions to the jury. We have considered the errors of law assigned by counsel in relation to the instructions given for the defendant, and to the exclusion by the court of evidence offered in rebuttal by appellant, and we are of opinion that in neither point was the court in error. The case was fairly submitted to the jury, without any error, and the judgment- must be affirmed. Judgment affirmed.